         

Exhibit 10.2

              POLICIES AND PROCEDURES   NO. RS — 06
DATE:
  1 FEBRUARY, 2009 (revised)        
SUBJECT:
  SENIOR MANAGEMENT BENEFITS        

Schedule A
In addition to all of the fringe benefits provided to salaried employees,
Division Vice Presidents/General Managers, Vice President—Administration and
Subsidiary Presidents (the “Senior Managers”) will have the following additional
benefits:

1.   Insurance premiums will be one-half the amount paid by regular salaried
employees with equal seniority for all individual and family health coverage.
Life, disability and dental insurance coverage will be paid in full.

2.   Supplemental health insurance benefits for the Senior Managers and
dependents up to 4% of the total of the current base salary.

3.   Health Club membership or equivalent in home exercise equipment.

4.   Life insurance and A.D. & D. at 2.0 times annualized base salary on
February 1st each year.

5.   Full pay for sick leave up to a point where disability insurance coverage
begins. Disability insurance is 60% of base salary, non-integrated with Social
Security. Provisions of the actual policy will govern the exact amount of
payments.

6.   Two additional weeks of paid vacation in addition to the regular
established vacation policy.

7.   Physical examination provided by the Company will be given on a biennial
basis to age 60 on individuals who are asymptomatic, annually if symptomatic.
Above age 60 examinations will be annually.

8.   Senior Manager’s annual base salary will be grossed up at the end of the
calendar year to compensate for the additional payroll and income tax burden
created by the treatment of benefits under Numbers 1, 2, 4 and 7, above, as
additional income.

9.   Retirement Benefits:

    This section applies only to Senior Managers retiring after February 1,
2009. Benefits to Senior Managers retiring before that date will be governed by
the policy in effect at retirement.

    Upon retirement, the following benefits will be available to Raven Senior
Managers who retire between the ages of 65 and 70, or who choose early
retirement. Early retirement is defined as the first day of any month after the
Senior Manager’s years of service, plus attained age, equals or exceeds the sum
of 80, or any date between then and age 65.

  (A)   Continued group hospital, medical, and dental coverage for the Senior
Manager, spouse and eligible dependents until the Senior Manager attains the
eligibility age for Medicare (presently age 65 or disabled). Premiums will be at
the same rate available to active Senior Managers.

PAGE 1 OF 2



--------------------------------------------------------------------------------



 



Exhibit 10.2



              POLICIES AND PROCEDURES   NO. RS — 06
DATE:
  1 FEBRUARY, 2009 (revised)        
SUBJECT:
  SENIOR MANAGEMENT BENEFITS        

  (B)   Upon Medicare eligibility, the Senior Manager and spouse will be
provided supplemental hospital and medical coverage to Medicare which would
result in the same coverage that is provided to full-time active Senior Managers
of the company. This coverage, as well as group dental coverage, will continue
for the rest of the Senior Manager’s and spouses’ life.

  (C)   Upon retirement, supplemental health insurance benefits for the Senior
Manager and dependents will be provided annually for the rest of the Senior
Manager’s life at an amount of up to 3.5% of the highest total annual
compensation (salary and bonus) during the last five years of employment with
the company.

      The spouse’s coverage will be discontinued in the event the Senior
Manager’s spouse remarries after the death of a Senior Manager. However, the
spouse would then be provided the option of continued coverage by paying the
Raven group premium for such coverage.

PAGE 2 OF 2